Case 19-24527-TPA       Doc 265    Filed 12/15/20 Entered 12/15/20 23:50:29       Desc Main
                                  Document     Page 1 of 14



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


     In re:                                    Case No. 19-24527-TPA

     MICHAEL K. HERRON,                        Chapter 11

              Debtor.                          Doc. No. 265




 DEBTOR’S SECOND AMENDED PLAN OF REORGANIZATION UNDER CHAPTER
  11 OF THE UNITED STATES BANKRUPTCY CODE DATED DECEMBER 15, 2020




                                                       Aurelius Robleto, Esq.
                                                       Renée M. Kuruce, Esq.
                                                       ROBLETO KURUCE, PLLC
                                                       6101 Penn Ave., Ste. 201
                                                       Pittsburgh, PA 15206
                                                       Telephone: (412) 925-8194
                                                       Facsimile:    (412) 346-1035
                                                       Email:        apr@robletolaw.com
                                                                     rmk@robletolaw.com

                                                       Attorneys for the Debtor
Case 19-24527-TPA               Doc 265       Filed 12/15/20 Entered 12/15/20 23:50:29             Desc Main
                                             Document     Page 2 of 14



                                                   INTRODUCTION

          The Debtor,1 Michael K. Herron, is a debtor-in-possession in this case under chapter 11 of the
 Bankruptcy Code. The Debtor proposes the following Second Amended Plan of Reorganization for the
 resolution of outstanding claims against him. In the Disclosure Statement accompanying this Plan, the
 Debtor has described his assets and operations, projections for those operations, and the Debtor has
 provided a summary and analysis of this plan and related matters. In the event of a conflict or
 inconsistency between the disclosure statement and this Plan, the terms of this Plan shall govern. Subject
 to certain restrictions and the requirements set forth in 11 U.S.C. § 1127 and Federal Rule of Bankruptcy
 Procedure 3019, the Debtor reserves the right to alter, amend, modify, revoke or withdraw this Plan prior
 to its substantial consummation.

                                               ARTICLE I
                                 DEFINITIONS AND RULES OF INTERPRETATION

 1. Definitions.

         1.1.     Administrative Expense Claim means (a) any cost or expense of administration of the
 Chapter 11 Case under section 503(b) of the Bankruptcy Code including, but not limited to, (i) any actual
 and necessary postpetition cost or expense of preserving the Estate or operating the business of the
 Debtor, (ii) any payment to be made under this Plan to cure a default on an assumed executory contract or
 unexpired lease, (iii) any postpetition cost, indebtedness or contractual obligation duly and validly
 incurred or assumed by the Debtor in the ordinary course of business, and (iv) compensation or
 reimbursement of expenses of professionals to the extent allowed by the Bankruptcy Court under section
 330(a) or 331 of the Bankruptcy Code; and (b) any fee or charge assessed against the Estate under 28
 U.S.C. § 1930.

          1.2.    Allowed means, with respect to any Claim (other than a Disputed Claim) or Interest, (a)
 any Claim or Interest, proof of which was timely filed with the Bankruptcy Court, or (b) any Claim or
 Interest that has been, or hereafter is, listed in the Schedules as liquidated in amount and not disputed or
 contingent, and, in (a) and (b) above, as to which either (i) no objection to the allowance thereof has been
 filed within the applicable period of limitation fixed by this Plan, the Bankruptcy Code, the Bankruptcy
 Rules or the Bankruptcy Court; or (ii) the Claim or Interest has been allowed by a Final Order (but only to
 the extent so allowed).

       1.3.          Bankruptcy Code means title 11 of the United States Code, as now in effect or hereafter
 amended.

        1.4.     Bankruptcy Court means the United States Bankruptcy Court for the Western District of
 Pennsylvania or any other court with jurisdiction over the Chapter 11 Case.

         1.5.    Bankruptcy Rule means the Federal Rules of Bankruptcy Procedure and the local rules
 of the Bankruptcy Court, as now in effect or hereafter amended.

         1.6.   BofA Adversary Case means the adversary proceeding pending before the Bankruptcy
 Court at case number 20-02133-TPA, which the Debtor filed against Bank of America on August 31,
 2020.




 1
     Terms defined herein are capitalized and their definitions appear in Article I of the Plan.



                                                             -1-
Case 19-24527-TPA          Doc 265     Filed 12/15/20 Entered 12/15/20 23:50:29                  Desc Main
                                      Document     Page 3 of 14



         1.7.   Business Day means any day other than a Saturday, Sunday or “legal holiday,” as
 defined in Bankruptcy Rule 9006(a).

         1.8.    Cash means legal tender of the United States of America and equivalents thereof.

        1.9.     Causes of Action means claims, obligations, suits, proceedings, judgments, damages,
 demands, liens, debts, rights, causes of action, liabilities, rights of contribution and rights of
 indemnification, whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
 unknown, foreseen or unforeseen, in law, equity or otherwise.

         1.10. Chapter 11 Case means the case under chapter 11 of the Bankruptcy Code commenced
 by the Debtor on the Petition Date.

         1.11.   Claim means a “claim,” as defined in section 101(5) of the Bankruptcy Code.

         1.12.   Class means a category of Holders of Claims or Interests, as described in Article II of the
 Plan.

          1.13. Confirmation Order means the order of the Bankruptcy Court confirming this Plan
 pursuant to section 1129 of the Bankruptcy Code, which order shall be in form and substance satisfactory
 to the Plan Proponent.

         1.14.   Debtor means the Debtor in this Chapter 11 Case, Michael K. Herron.

        1.15. Debtor’s Counsel means Robleto Kuruce, PLLC and its attorneys, approved as Debtor’s
 Counsel through the Bankruptcy Court’s February 4, 2020, Order entered at docket number 61 in the
 Chapter 11 Case.

        1.16. Disbursing Agent means the Reorganized Debtor, or any Person designated by the
 Reorganized Debtor, to serve as disbursing agent under this Plan.

         1.17. Disclosure Statement means that certain disclosure statement filed contemporaneously
 with this Plan, as approved by the Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code, as
 such disclosure statement may be amended, modified or supplemented from time to time in accordance
 with the terms of the Bankruptcy Code.

         1.18. Disputed means, with reference to any Claim, (i) any Claim which the Debtor listed in its
 schedules as “disputed,” or (ii) as to which the Debtor has interposed a timely objection and/or request for
 estimation in accordance with section 502(c) of the Bankruptcy Code and Bankruptcy Rule 3018, which
 objection and/or request for estimation has not been withdrawn or determined by a Final Order, or (iii)
 any Claim proof of which was required to be filed by order of the Bankruptcy Court but as to which a
 proof of claim was not timely or properly filed.

          1.19. Effective Date means the Business Day this Plan becomes effective as provided in
 Article IX of this Plan.

        1.20. Estate means the estate of the Debtor created in the Chapter 11 Case under section 541 of
 the Bankruptcy Code.

         1.21. Final Order means an order, the implementation, operation or effect of which has not
 been stayed and as to which order (or any revision, modification or amendment thereof) the time to appeal
 or seek review, rehearing or a writ of certiorari has expired and as to which no appeal or petition for
 review, reconsideration, rehearing or certiorari is pending


                                                     -2-
Case 19-24527-TPA          Doc 265     Filed 12/15/20 Entered 12/15/20 23:50:29                 Desc Main
                                      Document     Page 4 of 14



         1.22.   Holder means a Person holding a Claim or Interest.

        1.23. Impaired means, when used in reference to a Claim or Interest, a Claim or Interest that is
 impaired within the meaning of section 1124 of the Bankruptcy Code.

          1.24. Interest means the legal, equitable, contractual and other rights of a Holder of equity
 securities the Debtor.

         1.25.   IRS means the Department of Treasury – Internal Revenue Service.

         1.26. IRS Adversary Case means the adversary proceeding pending before the Bankruptcy
 Court at case number 20-02131-TPA, which the Debtor filed against Internal Revenue Service, United
 States of America, on August 31, 2020.

        1.27. IRS Claim means the Claim of the IRS, which it filed in the claims register of the
 Chapter 11 Case on February 11, 2020, at claim number 11-1.

         1.28. Lien means, with respect to any asset or property, any mortgage, lien, pledge, charge,
 security interest or other security device of any kind pertaining to or affecting such asset or property.

         1.29. Person means an individual, corporation, partnership, joint venture, association, joint
 stock company, limited liability company, limited liability partnership, trust, estate, unincorporated
 organization or other entity.

          1.30. Petition Date means November 21, 2019, the date on which the Debtor filed his petition
 for relief under the Bankruptcy Code, commencing the Chapter 11 Case.

        1.31. Plan means this chapter 11 plan of reorganization, including all exhibits, supplements,
 appendices and schedules thereto, either in its present form or as the same may be altered, amended or
 modified from time to time in accordance with the Bankruptcy Code and the terms of this Plan.

         1.32.   Plan Proponent means the Debtor in this Chapter 11 Case, Michael K. Herron.

         1.33. Priority Tax Claim means a Claim of a governmental unit of the kind specified in
 sections 502(i) and 507(a)(8) of the Bankruptcy Code.

         1.34.   Priority Claim means a Claim of the kind specified in section 507(a) of the Bankruptcy
 Code.

        1.35. Regular Debt Service Payment means the regular monthly debt service payment that
 would have been required on account of a Claim in the absence of any default.

        1.36. Rejection Damages means an unsecured Claim against the Debtor arising from the
 Debtor’s rejection of an executory contract or unexpired lease.

          1.37. Reorganized Debtor means the Debtor on or after the Effective Date, after giving effect
 to the transactions contemplated by this Plan occurring on the Effective Date in accordance with this Plan.

        1.38. Schedules means the Schedules, Statements and Lists filed by the Debtor with the
 Bankruptcy Court pursuant to Bankruptcy Rule 1007, as they have been and may be amended or
 supplemented from time to time.




                                                    -3-
Case 19-24527-TPA           Doc 265     Filed 12/15/20 Entered 12/15/20 23:50:29                     Desc Main
                                       Document     Page 5 of 14



         1.39. Secured Claim means any Claim that is (a) secured in whole or part, as of the Petition
 Date, by a Lien which is valid, perfected and enforceable under applicable law and is not subject to
 avoidance under the Bankruptcy Code or applicable non-bankruptcy law; or (b) subject to setoff under
 section 553 of the Bankruptcy Code, but, with respect to both (a) and (b) above, only to the extent of the
 value, net of any senior Lien, of the Estate’s interest in the assets or property securing any such Claim or
 the amount subject to setoff, as the case may be.

        1.40. Statutory Fees means any fees to the Bankruptcy Court or to the United States trustee,
 pursuant to 28 U.S.C. § 1930.

        1.41. Unclassified Claim means any Administrative Expense Claim, Priority Tax Claim or
 Claim for Statutory Fees.

         1.42. Unimpaired Claim means a Claim that is not impaired within the meaning of section
 1124 of the Bankruptcy Code.

         1.43. Unsecured Claim means a Claim against the Debtor that is not an Administrative
 Expense Claim, a Priority Claim or a Secured Claim, but shall not include Claims that are disallowed or
 released, whether by operation of law or pursuant to order of the Bankruptcy Court, a written release or
 settlement, the provisions of this Plan or otherwise.

          1.44. Unsecured Creditors’ Fund means the fund of Cash created by the Debtor for
 distribution to the Holders of General Unsecured Claims.

         1.45. WF Adversary Case means the adversary proceeding pending before the Bankruptcy
 Court at case number 20-02132-TPA, which the Debtor filed against Wells Fargo Bank, N.A. on August
 31, 2020.

 2. Rules of Interpretation.

     For purposes of this Plan, unless otherwise provided herein: (a) whenever from the context it is
 appropriate, each term, whether stated in the singular or the plural, will include both the singular and the
 plural; (b) unless otherwise provided in this Plan, any reference in this Plan to a contract, instrument,
 release or other agreement or document being in a particular form or on particular terms and conditions
 means that such document will be substantially in such form or substantially on such terms and
 conditions; (c) any reference in this Plan to an existing document or schedule filed or to be filed means
 such document or schedule, as it may have been or may be amended, modified or supplemented pursuant
 to this Plan; (d) any reference to a Person as a Holder of a Claim or Interest includes that Person's
 successors, assigns and heirs; (e) all references in this Plan to sections, articles, exhibits and schedules are
 references to sections, articles, exhibits, and schedules of or to this Plan; (f) the words “herein,”
 “hereunder,” and “hereto” refer to this Plan in its entirety rather than to a particular portion of this Plan;
 (g) captions and headings to Articles and Sections are inserted for convenience of reference only and are
 not intended to be a part of or to affect the interpretation of this Plan; (h) subject to the provisions of any
 contract, certificates of incorporation, by-law, instrument, release or other agreement or document entered
 into in connection with this Plan, the rights and obligations arising under this Plan shall be governed by,
 and construed and enforced in accordance with, federal law, including the Bankruptcy Code and
 Bankruptcy Rules; (i) the rules of construction set forth in section 102 of the Bankruptcy Code will apply;
 and (j) in computing any period of time prescribed or allowed by this Plan, the provisions of Bankruptcy
 Rule 9006(a) will apply.




                                                       -4-
Case 19-24527-TPA          Doc 265     Filed 12/15/20 Entered 12/15/20 23:50:29                  Desc Main
                                      Document     Page 6 of 14



                                          ARTICLE II
                             CLASSIFICATION OF CLAIMS AND INTERESTS

          Pursuant to section 1122 of the Bankruptcy Code, all Claims and Interests, except Administrative
 Expense Claims and Priority Tax Claims, are assigned into classes. A Claim or Interest is designated to a
 particular Class for all purposes, including voting, confirmation and distribution under this Plan, pursuant
 to sections 1122 and 1123(a)(1) of the Bankruptcy Code.

          2.1.   Class 1:    Mortgage Lien Claims – Current Accounts Held Directly. Class 1 consists
 of the Allowed Secured Claims against the Debtor secured by a first position mortgage Lien in real estate
 that is property of the Debtor’s Estate. The Claims in Class 1 are unimpaired and, are conclusively
 presumed to have voted in favor of the Plan.

                 The Debtor believes that the following Claim exists in Class 1:
     •   Claim of NexTier Bank described at Claim 10-1 in the claims register, describing collateral as
         “145, 155 & 237 Chesterfield Road, Pittsburgh, PA 15213.”

         2.2.     Class 2:    Mortgage Lien Claims – Current Accounts Held Indirectly. Class 2
 consists of the Allowed Claims against the Debtor secured by a first position mortgage Lien in real estate
 owned by a company owned by the Debtor, where the Debtor’s interest in such owner-company is
 property of the Debtor’s Estate. The Claims in Class 2 are unimpaired and are conclusively presumed to
 have voted in favor of the Plan.

                 The Debtor believes that the following Claim exists in Class 2:
     •   Claim of Steven B. Neff, described at Claim 15-1 in the claims register, describing collateral as
         “Business equipment and personal property” but also extending to the real property located at
         3655 S Suncoast Blvd, Homosassa, FL 34448-2625.


         2.3.    Class 3:    Mortgage Lien Claims – Undersecured. Class 3 consists of the Allowed
 Secured Claims against the Debtor secured by a first position mortgage Lien in real estate that is property
 of the Debtor’s Estate, where the amount due upon the mortgage exceeds the value of such property. The
 Claims in Class 1 are impaired and are entitled to vote under the Plan.

                 The Debtor believes that the following Claims exist in Class 3:
     •   Claim of Wells Fargo Bank, National Association, as Trustee for Banc of America Alternative
         Loan Trust 2005-11 Mortgage Pass-Through Certificates, Series 2005-11, described at Claim 9-1
         in the claims register, describing collateral as “1122 SE Kings Bay Dr, Crystal River, FL 34429.”
     •   Claim of Bank of America, N.A., described at Claim 8-1 in the claims register, describing
         collateral as “1132 SE Kings Bay Dr, Crystal River, FL 34429.”


          2.4.    Class 4:   Mortgage Lien Claims – Delinquent on the Petition Date. Class 4 consists
 of the Allowed Secured Claims against the Debtor secured by a first position mortgage Lien in real estate
 that is property of the Debtor’s Estate, where a payment delinquency existed on the Petition Date other
 than a Claim in Class 3. The Claims in Class 4 are impaired and are entitled to vote under the Plan.




                                                     -5-
Case 19-24527-TPA          Doc 265    Filed 12/15/20 Entered 12/15/20 23:50:29                 Desc Main
                                     Document     Page 7 of 14



                 The Debtor believes that the following Claims exist in Class 4:
     •   Claim of Deutsche Bank National Trust Company, as Trustee for Soundview Home Loan Trust
         2006-OPT5, Asset-Backed Certificates, Series 2006-OPT-5, described at Claim 2-1 in the claims
         register, describing collateral as “731 Rosedale Street, Annapolis, MD 21401-2325.”
     •   Claim of Wells Fargo Bank, National Association, as Trustee for Banc of America Alternative
         Loan Trust 2005-11 Mortgage Pass-Through Certificates, Series 2005-11, described at Claim 1-1
         in the claims register, describing collateral as “237 Chesterfield Road, Pittsburgh, PA 15213.”
     •   Claim of Wells Fargo Bank, National Association, as Trustee for Banc of America Alternative
         Loan Trust 2005-11 Mortgage Pass-Through Certificates, Series 2005-11, described at Claim 12-
         1 in the claims register, describing collateral as “340 Roup Ave, Pittsburgh, PA 15232.”
     •   Claim of Wells Fargo Bank, National Association, as Trustee for Banc of America Alternative
         Loan Trust 2005-11 Mortgage Pass-Through Certificates, Series 2005-11, described at Claim 13-
         1 in the claims register, describing collateral as “155 Chesterfield Road, Pittsburgh, PA 15213.”
     •   Claim of U.S. Bank, N.A., for which no proof of claim has yet been submitted, secured by the
         Debtor’s interest in the real property located at 414 Fern Street, New Orleans, LA 70118.

         2.5.     Class 5:    Mortgage Lien Claim – Debtor Holds No Ownership Interest. Class 5
 consists of a Claim against the Debtor secured by a mortgage Lien in real estate in which the Debtor holds
 no ownership interest, where the mortgagee has named the Debtor in a lawsuit for mortgage foreclosure.
 The Claim in Class 5 is impaired and is entitled to vote under the Plan.

                 The Debtor believes that the following Claim exists in Class 5:
     •   Claim of Bank of America, N.A., described at Claim 13-1 in the claims register, describing
         collateral as “7167 Ross Garden Road, Pittsburgh, PA 15206.”

          2.6.    Class 6:   Secured Tax Claims. Class 6 consists of all Allowed Secured Tax Claims
 against the Debtor. The Claims in Class 6 are unimpaired and are conclusively presumed to have voted in
 favor of the Plan.

         2.7.    Class 7:    Non-Tax Priority Claims. Class 7 consists of all Allowed Priority Claims
 against the Debtor, other than a Claim for taxes under section 507(a)(8) of the Bankruptcy Code. The
 Claims in Class 7 are unimpaired and are conclusively presumed to have voted in favor of the Plan.

        2.8.     Class 8:   General Unsecured Claims. Class 8 consists of all Allowed Unsecured
 Claims against the Debtor. The Claims in Class 8 are impaired and are entitled to vote under the Plan.


                                        ARTICLE III
                               TREATMENT OF UNCLASSIFIED CLAIMS

         In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Expense Claims
 and Priority Tax Claims are not assigned to a class. Unclassified Claims shall be treated in accordance
 with the provisions of this Article.

         3.1.    Administrative Expense Claims. Each Holder of an Allowed Administrative Expense
 Claim allowed under section 503 of the Bankruptcy Code will be paid in full on the Effective Date, in
 Cash, or upon such other terms as may be agreed upon by the Holder of the Claim and the Debtor.

         3.2.    Priority Tax Claims. Unless the Holder of a Priority Tax Claim and the Debtor agree to
 less favorable treatment, each Holder of an Allowed Priority Tax Claim shall receive equal monthly



                                                    -6-
Case 19-24527-TPA          Doc 265    Filed 12/15/20 Entered 12/15/20 23:50:29                 Desc Main
                                     Document     Page 8 of 14



 installment payments in the amount necessary to pay the full amount of such Allowed Claim. The first of
 the monthly installment payments described in this section shall be paid on the first day of the month
 immediately following the Effective Date and shall continue and on the first day of each of the next 59
 successive months.

         3.3.     Statutory Fees. All accrued but unpaid Statutory Fees will be paid in full on the
 Effective Date. Statutory Fees accruing after the Effective Date will be timely paid until the Chapter 11
 Case is closed, dismissed, or converted to another chapter of the Bankruptcy Code.


                                         ARTICLE IV
                                 TREATMENT OF CLASSIFIED CLAIMS

         Classified Claims identified in Article II of this Plan shall be treated in accordance with the
 provisions of this Article.

         4.1.   Treatment of Claims in Class 1: Mortgage Lien Claims – Current Accounts Held
 Directly. The Holders of Allowed Claims in Class 1 shall be paid regular monthly debt service payments
 from the Debtor, in accordance with existing contractual terms.

          Notwithstanding the foregoing and, subject to all relevant provisions of the Bankruptcy Code, the
 Debtor may seek approval from the Bankruptcy Court to sell any property securing any Allowed Claims
 in Class 1, pursuant to section 363 of the Bankruptcy Code. In the event that the Court authorizes the
 Debtor to sell any property securing any Allowed Claims in Class 1, (i) the Holders of Allowed Claims in
 Class 1 secured by such property shall be paid the full amount of their Allowed Claims upon the terms
 specified in the Order approving such sales; and (ii) such sales shall be deemed to have been made under
 this Plan, within the meaning of section 1146(a) of the Bankruptcy Code.

         4.2.   Treatment of Claims in Class 2: Mortgage Lien Claims – Current Accounts Held
 Indirectly. The Holders of Allowed Claims in Class 2 shall continue to be paid regular monthly debt
 service payments, in accordance with existing contractual terms.

        4.3.     Treatment of Claims in Class 3: Mortgage Lien Claims – Undersecured. The Holders
 of Allowed Claims in Class 3 shall be paid monthly debt service payments from the Debtor. Such
 payments shall be computed in accordance with existing contractual terms, as modified by any
 determination of the Bankruptcy Court of secured status of each such Allowed Claim.

          The Debtor has sought determinations of the secured status of Claims in Class 3, through the WF
 Adversary Case and the BofA Adversary Case. Until the WF Adversary Case and the BofA Adversary
 Case are fully adjudicated, the Debtor will make monthly payments to the Holders of Allowed Claims in
 Class 3 in amounts equivalent to the ordinary monthly debt service payments upon each such obligation
 in the absence of any default.

          4.4.   Treatment of Claims in Class 4: Mortgage Lien Claims – Delinquent on the Petition
 Date. Unless the Holder agrees to less favorable treatment, the Holder of an Allowed Claim in Class 4
 shall receive 60 equal monthly installment payments in the amount necessary to pay the full amount of
 the delinquent portion such Allowed Claim within 60 months, in addition to the regular monthly debt
 service payments, in accordance with existing contractual terms. The first of the monthly installment
 payments described in this section shall be paid on the first day of the month immediately following the
 Effective Date and successively thereafter for each of the next 59 months.




                                                    -7-
Case 19-24527-TPA          Doc 265     Filed 12/15/20 Entered 12/15/20 23:50:29                  Desc Main
                                      Document     Page 9 of 14



          Notwithstanding the foregoing and, subject to all relevant provisions of the Bankruptcy Code, the
 Debtor may seek approval from the Bankruptcy Court to sell any property securing any Allowed Claims
 in Class 4, pursuant to section 363 of the Bankruptcy Code. In the event that the Court authorizes the
 Debtor to sell any property securing any Allowed Claims in Class 4, (i) the Holders of Allowed Claims in
 Class 4 secured by such property shall be paid the full amount of their Allowed Claims upon the terms
 specified in the Order approving such sales; and (ii) such sales shall be deemed to have been made under
 this Plan, within the meaning of section 1146(a) of the Bankruptcy Code.

          4.5.    Treatment of Claims in Class 5: Mortgage Lien Claim – Debtor Holds No Interest.
 The Debtor has reached a settlement with the Holder of the Claim of Bank of the Claim in Class 5,
 subject to the approval of the Bankruptcy Court, pursuant to which the Debtor would release all claims
 against the Holder of the Claim and surrender any and all interest the collateral securing repayment of that
 Claim in exchange for a single, lump sum payment of $4,000.00 to the Debtor.

          4.6.    Treatment of Claims in Class 6: Secured Tax Claims. Unless the Debtor and the Holder
 of an Allowed Claim in Class 6 agree to less favorable treatment, the Holder of each such Allowed Claim
 shall receive equal monthly installment payments in the amount necessary to pay the full amount of such
 Allowed Claim, with interest accruing at the rate of 3% per annum as of the Confirmation Date, pursuant
 to section 511(b) of the Bankruptcy Code. The first of the monthly installment payments described in this
 section shall be paid on the first day of the month immediately following the Effective Date and
 successively thereafter for each of the next 59 months.

          The Debtor has filed the IRS Adversary Case, seeking a determination of the secured status and
 dischargeability of the IRS Claim. However, until the IRS Adversary Case is adjudicated, the Debtor will
 make payments pursuant to this section as though the IRS Claim will remain unchanged through the IRS
 Adversary Case. Provided, however, in the first full month after the IRS Adversary Case is adjudicated,
 that the Debtor will recompute such payments to confirm with the outcome of the IRS Adversary Case,
 with any payments that the Debtor made to the Holder of an Allowed Claim in Class 6 under this Plan
 prior to such adjudication to be credited against the adjusted amount of such claim.

          4.7.    Treatment of Claims in Class 7: Non-Tax Priority Claims. Unless the Debtor and the
 Holder of an Allowed Claim in Class 7 agree to less favorable treatment, the Holder of each such
 Allowed Claim shall receive equal monthly installment payments in the amount necessary to pay the full
 amount of such Allowed Claim. The first of the monthly installment payments described in this section
 shall be paid on the Effective Date and shall continue and on each of the next 59 successive months.

          4.8.     Treatment of Claims in Class 8: General Unsecured Claims. Each Holder of an
 Allowed Claim in Class 8 shall receive annual distributions in proportion to the amount of its Allowed
 Claim from the Debtor. Within 180 days after the Effective Date, the Debtor shall make an initial pro rata
 distribution to each Holder of an Allowed Claim in Class 8. The Debtor shall make a pro rata distribution
 to each Holder of an Allowed Claim in Class 8 no less frequently than once annually until a date 180 days
 after the fifth anniversary of the Effective Date. The sum of all distributions to the Holders of Allowed
 Claims in Class 8 shall be at least $10,000.00, unless the sum of all Allowed Claims in Class 8 is less than
 $10,000.00, in which case the sum of all such distributions shall be fixed at such lesser amount.


                                        ARTICLE V
                            ALLOWANCE AND DISALLOWANCE OF CLAIMS

         Allowance and Disallowance of Claims shall be governed by section 502 of the Bankruptcy Code
 and the provisions of this Article.



                                                     -8-
Case 19-24527-TPA          Doc 265 Filed 12/15/20 Entered 12/15/20 23:50:29                       Desc Main
                                  Document    Page 10 of 14




         5.1.      Disputed Claims. No distribution will be made on account of a Disputed Claim unless
 such Claim is allowed by a Final Order. Provided, however, that the Debtor shall retain the power and
 authority to settle and compromise Disputed Claims, subject to the approval of the Bankruptcy Court, in
 compliance with Bankruptcy Rule 9019.

          5.2.     Objections to Claims. The Debtor may object to Claims filed in the Bankruptcy Case by
 the latter of a date (i) 60 days from the Effective Date; or (ii) 60 days from the date upon which a proof of
 claim to which the Claim to be objected to was filed or amended.

         5.3.      Disputed Claims. No distribution will be made on account of a Disputed Claim unless
 such Claim is allowed by a Final Order. Provided, however, that the Debtor shall retain the power and
 authority to settle and compromise Disputed Claims, subject to the approval of the Bankruptcy Court, in
 compliance with Bankruptcy Rule 9019.


                                       ARTICLE VI
                          EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        Executory contracts and unexpired leases shall be governed by sections 365 and 502 of the
 Bankruptcy Code and the provisions of this Article.

          6.1.   Assumed Executory Contracts and Unexpired Leases. As of the date immediately
 succeeding the expiration of the Initial Period, the executory contracts and unexpired leases identified in
 Schedule 1 of this Plan shall be assumed in accordance with, and subject to, the provisions and
 requirements of sections 365 and 1123 of the Bankruptcy Code. Entry of the Confirmation Order by the
 Bankruptcy Court shall constitute approval of such assumptions pursuant to sections 365(a) and 1123 of
 the Bankruptcy Code. Each executory contract and unexpired lease assumed pursuant to this section shall
 revest in and be fully enforceable by the Debtor in accordance with its terms, except as modified by the
 provisions of this Plan or by any order of the Bankruptcy Court authorizing and providing for its
 assumption or applicable federal law.

          6.2.    Rejected Executory Contracts and Unexpired Leases. As of the Effective Date, the
 Debtor rejects all executory contracts and unexpired leases that he has not expressly assumed pursuant to
 the preceding section 6.1, including but not limited to the rejected executory contracts and unexpired
 leases identified in Schedule 2 of this Plan.

          6.3.    Rejection Damages. The Holder of any Claim arising from the Debtor’s rejection of an
 executory contract or unexpired lease under section 365 of the Bankruptcy Code or deemed rejection
 pursuant to Article IV of this Plan, shall be permitted 60 days from the date of such rejection to submit a
 proof of claim for Rejection Damages. Subject to the provisions of Article V of this Plan, an Allowed
 Claim for Rejection Damages shall be allowed or disallowed, the same as if such Claim had arisen before
 the Petition Date.


                                           ARTICLE VII
                                      MEANS OF IMPLEMENTATION

         The Plan shall be implemented by the means described in this Article.




                                                     -9-
Case 19-24527-TPA           Doc 265 Filed 12/15/20 Entered 12/15/20 23:50:29                        Desc Main
                                   Document    Page 11 of 14



          7.1.    Funding of the Plan. The Debtor shall fund the Plan from future income derived from
 his business and investments, including from the Debtor’s rental of residential real estate income; the
 proceeds of sales of the Debtor’s property pursuant to section 363 of the Bankruptcy Code; the proceeds
 of sales of the Debtor’s property under this Plan; employment; and compensation for services the Debtor
 may perform as an independent contractor.

          7.2.    Revesting. Except as otherwise expressly provided in this Plan, immediately after the
 expiration of the Initial Period, the Debtor shall be vested with all of the assets and property of his former
 Estate, free and clear of all Claims, Liens, charges and other interests of Holders of Claims or Interests,
 and may operate his business free of any restrictions imposed by the Bankruptcy Code or by the
 Bankruptcy Court.


                                          ARTICLE VIII
                                 DISCHARGE INJUNCTION AND RELEASE

          8.1.     Discharge of the Debtor. Pursuant to section 1141(d) of the Bankruptcy Code, and
 except as otherwise specifically provided in this Plan or in the Confirmation Order, the distributions and
 rights that are provided in this Plan shall be in complete satisfaction, release and discharge, effective as of
 the Effective Date, of Claims and Causes of Action against the Debtor or any of his assets or properties,
 regardless of whether any property shall have been distributed or retained pursuant to this Plan on account
 of such Claims or Causes of Action, including, but not limited to, Claims or Causes of Action that arose
 before the Effective Date, and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the
 Bankruptcy Code, in each case whether or not (a) a proof of claim or interest based upon such Claim or
 Cause of Action is filed or deemed filed under section 501 of the Bankruptcy Code, (b) a Claim based
 upon such Claim or Cause of Action is allowed under section 502 of the Bankruptcy Code, or (c) the
 Holder of such a Claim or Cause of Action, liability, lien, obligation or right has accepted this Plan. The
 Confirmation Order shall be a judicial determination of the discharge of all Claims against the Debtor,
 subject to the occurrence of the Effective Date, except as otherwise specifically provided in the Plan, the
 Confirmation Order or the Bankruptcy Code.

          8.2.     Injunction. The satisfaction, release and discharge pursuant to this Article VIII shall act
 as an injunction against any Person commencing or continuing any action, employment of process or act
 to collect, offset or recover any Claim, Interest or Cause of Action satisfied, released or discharged under
 this Plan to the fullest extent authorized or provided by the Bankruptcy Code, including, without
 limitation, to the extent provided for or authorized by sections 524 and 1141 thereof.

        8.3.    Term of Bankruptcy Injunction or Stays. All injunctions or stays provided for in the
 Chapter 11 Case under section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the
 Confirmation Date, shall remain in full force and effect until the Effective Date.

          8.4.    Release. The Debtor and the Reorganized Debtor, as well as their attorneys, accountants
 and financial advisors, shall not be liable other than for willful misconduct to any holder of a Claim or
 any other Entity with respect to any action, omission, forbearance from action, decision, or exercise of
 discretion taken at any time after the Petition Date and prior to the Effective Date in connection with: (a)
 the management or operation of the Debtor’s business or the discharge of their duties under the
 Bankruptcy Code, (b) the implementation of any of the transactions provided for, or contemplated in, this
 Plan or the Plan Documents, (c) any action or inaction taken in connection with either the enforcement of
 the Debtor’s rights against any Entities or the defense of Claims asserted against the Debtor with regard to
 the Chapter 11 Case, (d) any action taken in the negotiation, formulation, development, proposal,
 disclosure, Confirmation or implementation of the Plan filed in this Chapter 11 Case, or (e) the


                                                      - 10 -
Case 19-24527-TPA          Doc 265 Filed 12/15/20 Entered 12/15/20 23:50:29                     Desc Main
                                  Document    Page 12 of 14



 administration of this Plan or the assets and property to be distributed pursuant to this Plan. The Debtor
 and the Reorganized Debtor may reasonably rely upon the opinions of their respective counsel,
 accountants and other experts or professionals and such reliance, if reasonable, shall conclusively
 establish good faith and the absence of willful misconduct; provided, however, that a determination that
 such reliance is unreasonable shall not, by itself, constitute a determination or finding of bad faith or
 willful misconduct.


                                             ARTICLE IX
                                            MISCELLANEOUS

         9.1.    Effective Date. The Effective Date shall occur upon the earliest date when all of the
 following conditions precedent are met:

                (a)     The Confirmation Order confirming this Plan shall have been entered and
 become a Final Order in form and substance reasonably satisfactory to the Debtor.

                (b)     Any material alteration or interpretation to any term or provision of this Plan by
 the Bankruptcy Court shall be reasonably acceptable to the Debtor.

                 (c)     All other documents and agreements necessary to implement this Plan on the
 Effective Date shall have been executed and delivered and all other actions required to be taken in
 connection with the Effective Date shall have occurred.

         9.2.   Waiver of Conditions. Each of the conditions set forth in Section 9.1 of this Plan may be
 waived in whole or in part by the Debtor without any other notice to parties in interest or the Bankruptcy
 Court and without a hearing.

          9.3.    Effect of Confirmation. This Plan shall be binding upon and inure to the benefit of the
 Debtor, all present and former Holders of Claims and Interests, and their respective successors and
 assigns, including, but not limited to, the Debtor.

          9.4.    Exemption from Certain Transfer Taxes. In accordance with Section 1146(a) of the
 Bankruptcy Code, neither the issuance, transfer or exchange or the delivery of an instrument of transfer
 under or pursuant to this Plan shall be taxed under any law imposing a stamp or similar tax. The
 Confirmation Order shall direct all governmental officials and agents to forego the assessment and
 collection of any such tax.

         9.5.     Amendment or Modification of the Plan. Subject to section 1127 of the Bankruptcy
 Code and, to the extent applicable, sections 1122, 1123 and 1125 of the Bankruptcy Code, the Debtor
 may alter, amend or modify this Plan at any time prior to or after the Confirmation Date but prior to the
 substantial consummation of this Plan. A Holder of a Claim that has accepted (or is deemed to have
 accepted) this Plan shall be deemed to have accepted the Plan, as altered, amended or modified if the
 proposed alteration, amendment or modification does not materially and adversely change the treatment
 of the Claim of such Holder.

          9.6.    Severability of Plan Provisions. If, prior to the Confirmation Date, any term or provision
 of this Plan is determined by the Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy
 Court will have the power to alter and interpret such term or provision to make it valid or enforceable to
 the maximum extent practicable, consistent with the original purpose of the term or provision held to be
 invalid, void or unenforceable, and such term or provision will then be applicable as altered or



                                                    - 11 -
Case 19-24527-TPA            Doc 265 Filed 12/15/20 Entered 12/15/20 23:50:29                      Desc Main
                                    Document    Page 13 of 14



 interpreted. Notwithstanding any such holding, alteration or interpretation, the remainder of the terms
 and provisions of this Plan will remain in full force and effect and will in no way be affected, impaired or
 invalidated by such holding, alteration or interpretation. The Confirmation Order will constitute a judicial
 determination and will provide that each term and provision of this Plan, as it may have been altered or
 interpreted in accordance with the foregoing, is valid and enforceable pursuant to its terms.

        9.7.      Successors and Assigns. This Plan shall be binding upon and inure to the benefit of the
 Debtor and his respective successors and assigns. The rights, benefits and obligations of any Person
 named or referred to in this Plan shall be binding on, and shall inure to the benefit of, any heir, executor,
 administrator, successor or assign of such Person.

          9.8.     Revocation, Withdrawal, or Non-Consummation. The Debtor reserves the right to
 revoke or withdraw this Plan prior to the Confirmation Date and to file subsequent plans of
 reorganization. If the Debtor revokes or withdraw this Plan, or if confirmation or consummation does not
 occur, then (a) this Plan shall be null and void in all respects, (b) any settlement or compromise embodied
 in this Plan (including the fixing or limiting to an amount certain any Claim or Interest or Class of Claims
 or Interests), assumption or rejection of executory contracts or leases affected by this Plan, and any
 document or agreement executed pursuant to this Plan shall be deemed null and void, and (c) nothing
 contained in this Plan shall (i) constitute a waiver or release of any Claims by or against such Debtor or
 any other Person, (ii) prejudice in any manner the rights of such Debtor or any other Person, or (iii)
 constitute an admission of any sort by the Debtor or any other Person.

          9.9.   Notice. All notices, requests, and demands to or upon the Debtor to be effective shall be
 in writing and, unless otherwise expressly provided herein, shall be deemed to have been duly given or
 made when actually delivered or, in the case of notice by facsimile or email transmission, when received
 and telephonically confirmed, addressed as follows:

 If to the Debtor:                                            with a copy to:
                     Michael K. Herron                                ROBLETO KURUCE, PLLC
                     1276 W. Tacoma St.                               6101 Penn Ave., Ste. 201
                     Hernando, FL 34442-3237                          Pittsburgh, PA 15206
                                                                      Facsimile: (412) 346-1035
                                                                      Email: apr@robletolaw.com

          9.10. Governing Law. Except to the extent that the Bankruptcy Code, the Bankruptcy Rules or
 other federal law is applicable, or to the extent that an exhibit or schedule to this Plan provides otherwise,
 the rights and obligations arising under this Plan shall be governed by, and construed and enforced in
 accordance with, the laws of Commonwealth of Pennsylvania, without giving effect to the principles of
 conflicts of law of such jurisdiction.

 //

 //

 //

 //

 //




                                                     - 12 -
Case 19-24527-TPA      Doc 265 Filed 12/15/20 Entered 12/15/20 23:50:29            Desc Main
                              Document    Page 14 of 14



 Dated: December 15, 2020                        Respectfully submitted,



                                                  /s/ Michael K. Herron
                                                 Michael K. Herron,
                                                 Debtor in Possession

                                                        -and-

                                                  /s/ Aurelius Robleto
                                                 Aurelius Robleto
                                                 PA ID No. 94633
                                                 Renée M. Kuruce
                                                 PA ID No. 314691
                                                 ROBLETO KURUCE, PLLC
                                                 6101 Penn Ave., Ste. 201
                                                 Pittsburgh, PA 15206
                                                 Tel: (412) 925-8194
                                                 Fax: (412) 346-1035
                                                 apr@robletolaw.com
                                                 rmk@robletolaw.com

                                                 Counsel to Debtor in Possession




                                        - 13 -
